Douglas A. Kellner, Esq.
KELLNER HERLIHY GETTY & FRIEDMAN, LLP
470 Park Avenue South, 7th Floor
New York, New York 10016-6819
Tel. No. (212) 889-2121
dak@khgflaw.com
Attorneys for Temporary Receiver Constantino Sagonas

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

In re
                                                         Case No. 21-22108 (RDD)
                                                               Chapter 11
        96 Wythe Acquisition LLC,

                                     Debtor


                            NOTICE OF APPEARANCE
           The undersigned hereby appears as attorney for Constantino Sagonas, who
was appointed Temporary Receiver of the rents and profits of the Williamsburg Hotel,
96 Wythe Avenue, Brooklyn, New York 12249, by order of the Supreme Court of the
State of New York, County of New York, Index No. 653396/2019.
           I certify that I am admitted to practice in this Court.


Dated: March 1, 2021

                             KELLNER HERLIHY GETTY & FRIEDMAN, LLP

                             _____                              ______
                                    Douglas A. Kellner
                             470 Park Avenue South—7th Floor
                             New York, NY 10016-6819
                             Telephone: (212) 889-2121
                             Email: dak@khgflaw.com
                             Attorneys for Temporary Receiver Constantino Sagonas




                                              1
